DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 8.  Claims 9 - 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,395,124 Ronald E. Brandon (‘Brandon hereafter),
U.S. 2012/0228830 Ralf Bode (‘Bode hereafter), App 13/510052
U.S. 2012/0248707 Dixon et al. (‘Dixon hereafter), App 13/420100
U.S. 2021/0102271 Windler et al. (‘Windler hereafter), App 16/499985
EP 3388539 Windler et al. (‘Windler hereafter), App 16/499985; FILED 10/17/2018
U.S. 2016/0201804 Fitzmorris et al. (‘Fitzmorris hereafter), App 14/595310
The above references will be referred to hereafter by the names or numbers indicated above. 



Claim status:
Claims 1 - 11 are currently being examined. 
Claims 9 - 11 have been withdrawn.
No Claims have been canceled.
Claims 6 & 8 are objected for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,395,124 Ronald E. Brandon (‘Brandon hereafter).

Regarding Claim[s] 1, ‘Brandon discloses all the claim limitations including: A sealing ring (‘Brandon, Abst) for sealing an annular gap between a shaft and a bearing member which surrounds it (‘Brandon, Abst, clearance between seal ring and turbine shaft), comprising: two ring-segment-like sealing ring halves (‘Brandon, Abst, upper and lower halves), and 
		a plurality of sealing tips (‘Brandon, Col. 4, ln 59 – Col. 5, ln 6, Figs 1 - 3, #14 (teeth)) which are arranged in an axially adjacent manner on the an inner peripheral face and which protrude radially inward and which are constructed circumferentially (‘Brandon, Figs 1 - 3, #14 (teeth)), 
		wherein the plurality of sealing tips are constructed in one piece with the sealing ring halves (‘Brandon, Figs 1 - 3, show one piece assembly), 
		wherein the sealing ring halves are produced using an additive production method (product by process limitation (below)), and wherein the sealing ring halves are provided with a sealing air channel system (‘Brandon, Figs 1 - 3, #25 (annular space)) which is produced during the additive production and which has a sealing air inlet channel (product by process limitation (below)), 
		at least one sealing air distribution channel which is connected thereto and a plurality of sealing air outlet channels which are connected to the sealing air distribution channel and which open in the region of the sealing tips in the inner peripheral face (‘Brandon, Fig 2, #25).  
A recitation of “product by process” claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, the seal ring of ‘Brandon meets the claim.

Regarding Claim[s] 4, ‘Brandon discloses all the claim limitations including: sealing ring halves are produced using an additive production method from a powdered starting material (product by process limitation (above)). 

Regarding Claim[s] 5, ‘Brandon discloses all the claim limitations including: sealing air distribution channel (‘Brandon, Figs 1 - 3, #25 (annular space)) is constructed in a circumferential or substantially circumferential manner and the sealing air outlet channels are arranged in a state distributed in a substantially uniform manner over the periphery of the sealing ring (‘Brandon, Fig 2, #25). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,395,124 Ronald E. Brandon (‘Brandon hereafter), and in view of U.S. 2012/0228830 Ralf Bode (‘Bode hereafter).

		Regarding Claim[s] 2, ‘Brandon discloses all the claim limitations except is silent regarding: sealing ring halves are produced from aluminum. 
		However, ‘Bode teaches: Para 0031, aluminum/ silicon alloy is used, with the silicon the thermal expansion is in the vicinity of stainless steel and the thermal stressing is kept low.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Brandon with a sealing ring made from aluminum/ silicon as taught by ‘Bode in order to provide the silicon the thermal expansion is in the vicinity of stainless steel and the thermal stressing is kept low (‘Bode, Para 0031). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,395,124 Ronald E. Brandon (‘Brandon hereafter), and in view of U.S. 2012/0248707 Dixon et al. (‘Dixon hereafter). 
Regarding Claim[s] 3, ‘Brandon discloses all the claim limitations except is silent regarding: side faces of the sealing ring halves are provided with reinforcement ribs. 
		However, ‘Dixon teaches: Para 0011, 0028, sealing ring #56, has a pair of circumferential ribs #62 & #64 disposed between axial support faces #66 & #68 formed on inwardly extending webs #86 & #80, to supporting structure web limits axial displacement of the non-rotating sealing ring in the other direction axial direction. 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Brandon with reinforcing ribs as taught by ‘Dixon in order to provide a supporting structure web limits axial displacement of the non-rotating sealing ring in the other direction axial direction  (‘Dixon, Para 0011).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,395,124 Ronald E. Brandon (‘Brandon hereafter), and in view of U.S. 2016/0201804 Fitzmorris et al. (‘Fitzmorris hereafter).

		Regarding Claim[s] 7, ‘Brandon discloses all the claim limitations except is silent regarding: at least one sealing ring half is provided with at least one oil return channel which is produced during the additive production and which extends from the inner peripheral face in the direction of a side face of the sealing ring half.
		However, ‘Fitzmorris, teaches: Para 0008, 0031, 0034, 0035 Figs 3 & 4, #305 & #405, the channel maintains oil flow in the normal operating mode of the seals, and reduces problems due to static friction. 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Brandon with oil channels as taught by ‘Fitzmorris in order to provide oil flow in the normal operating mode of the seals, and reduces problems due to static friction (‘Fitzmorris, Para 0035).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 6 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "at least one sealing ring half is provided with a pressure measurement channel which is produced during the additive production and which is connected to the sealing air channel system and which is provided to connect the sealing air system to a pressure measurement device, wherein the pressure measurement channel opens in particular in the sealing air distribution channel.”
The closest prior art is as cited above (‘Brandon and ‘Bode).  ‘Brandon and ‘Bode do not teach a pressure measurement channel, a pressure sensor, nor any device for measuring the pressure, force. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claims 7 and 1.  Specifically, the prior art does not teach the combination of limitations wherein " plurality of oil return channels are provided and in that at least one oil return channel terminates shortly before the side face of the sealing ring half, wherein there is provided on the side face in particular a drill attachment which marks a position for placing a drilling tool in order starting from the side face to drill an access to the oil return channel.”
The closest prior art is as cited above (‘Brandon, ‘Bode & ‘Fitzmorris). ‘Brandon and ‘Bode do not teach any oil channels or returns on one of the sealing halves. ‘Fitzmorris, does not teach the oil channel terminating before the side face of the sealing half, nor does ‘Fitzmorris teach a drill attachment with marks indicating a position for placing the drilling tool to start from the side face to drill an access to the oil channel. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/27/2022